Citation Nr: 1604648	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-01 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) or active duty from April 1986 to September 1986; January 1988 to January 1990; and January 1991 to May 1991, with additional periods of service in the Marine Reserves.  Among his decorations was the Southwest Asia Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and March 2015 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.

In May 2006, the RO, in pertinent part, denied service connection for a left knee disorder.  A hearing on this issue was held before the undersigned Veterans Law Judge sitting at the RO on July 20, 2010.  A copy of the hearing transcript has been associated with the file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This issue was previously before the Board in November 2010 and September 2014 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues on appeal had previously included service connection for irritable bowel syndrome.  However, during the pendency of this appeal, by rating action dated in February 2015, service connection was granted.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

In March 2015, the RO denied service connection for bilateral carpal tunnel syndrome.  In April 2015, the Veteran timely filed a notice of disagreement.  As will be discussed below, a Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issue of service connection for bilateral carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A left knee disorder did not have its clinical onset in service, arthritis of the left knee was not manifested within one year of discharge from service, and a left knee disorder is not otherwise related to active duty or to a service-connected disability.  



CONCLUSION OF LAW

A chronic left knee disorder was not incurred or aggravated in service or due to a service-connected disability, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in March 2005, May 2005, May 2008, October 2009, February 2010, December 2010, and October 2014 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was most recently remanded in September 2014 in order to obtain any outstanding VA treatment records and to afford the Veteran a VA examination so as to assess the etiology of his asserted left knee disability.  Thereafter, additional VA treatment records were associated with the claims file,  and the Veteran was afforded a VA examination in February 2015.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

During the November 2010 hearing, the Veteran asserted that he has a current left knee disability that is the result of a motor vehicle accident during his period of active service.  Specifically, he described that he had been driving a tractor trailer when the brakes gave out and he struck the rear of another tractor trailer.  He added that he was treated in sick call during service, and then in various facilities following service.

Service treatment records dated in March 1989 show that the Veteran reported a two week history of pain in both knees.  He denied any trauma or prior history of knee problems.    The assessment was normal examination; suspect acute overuse syndrome with possible mild inflammation.  A service treatment record dated one week later shows that the Veteran indicated he was feeling much better.

A service treatment records dated in August 1989 shows that the Veteran was a passenger in a motor vehicle accident wherein the car he was riding in was hit by an oncoming car while making a left turn.  However, there was complaint or diagnosis made regarding the left knee.  

Following service, a private medical record from R. J. Mandel, M.D., dated in February 1997, shows that the Veteran was said to have presented with a several month history of left knee pain.  His job was said to involve jumping off of a two foot platform, although he did not recall a specific injury to the knee at work.  Radiographs of the left knee revealed no significant abnormality.  The impression was patellar tendonitis or "so-called jumper's knee."  

A private medical record from D. F. Leatherwood, II, M.D., dated in February 1997, shows that the Veteran reported bilateral knee pain.  Follow-up with a rheumatologist was recommended.

A private medical record from G. E. McLaughlin, M.D., dated in April 1997, shows that the Veteran was said to have had problems with his left knee, which sounded mechanical.

A VA examination report dated in June 2005 shows that the Veteran provided a history of a left knee condition.  He described being injured while in the Gulf War, but that he had not sought any medical attention.  He indicated that his knee would hurt only when the weather would turn cold.  The diagnosis was history of contusions of the knee with no long-term residuals.  No pathology of the left knee was found.

A VA examination report dated in June 2008 shows that the Veteran reported persistent left knee pain.  X-rays of the left knee were negative, however, a magnetic resonance imaging (MRI) study of the left knee showed mild degenerative changes of the medial compartment without underlying meniscal tear or cartilaginous abnormality.  There was a small eight millimeter area of focal sclerosis in the articular portion of the medial tibial plateau without associated marrow edema.  The diagnosis was mild degenerative joint disease of the left knee.  The examiner indicated that the Veteran did not exhibit signs of patellar tendonitis or "jumpers knee" as was noted in the February 1997 evaluation.  The precipitating factor of the injury was considered to be his occupation as a machine operator for a baking company, where he was jumping off a two foot platform.  That occupation ended in 2000.  The examiner opined that it was less likely as not that the degenerative joint disease of the left knee was caused by or a result of actions during active service.  The examiner explained that following the March 1989 report of knee pain from over-use, there was no mention of knee pain again in the medical records until the 1997 orthopedic evaluation eight years later, and that the symptoms from that evaluation were transient as they were not evident on the current examination.  This opinion was reiterated following review of the Veteran's claims file in August 2008.

VA outpatient treatment records dated from March 2009 to August 2012 show intermittent reports of chronic left knee pain.  There were no related diagnoses made.

A VA examination report dated in February 2015 shows that the Veteran provided a history of left knee pain related to an injury sustained in a truck accident in 1991 while on a tour of duty in Saudi Arabia.  He stated that he treated with over-the-counter medication.  It was reported that he was diagnosed with left knee strain in 1989, with no current diagnosis.  Physical examination revealed normal range of motion.  Diagnostic studies revealed minor abnormality of the left knee manifested by slight enthesopathy at the patellar tendon insertion on the patella; joint spaces preserved; no effusion or osteophytosis otherwise; no fracture; and normal mineralization.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the service treatment records had indicated bilateral knee pain due to "overuse syndrome," and that the post-service treatment records did not indicate a left knee condition.  The current left knee X-rays did not reveal arthritis, and examination was within normal limits.  Except for subjective pain in left knee with prolonged activity, there was no current "left knee condition" at this time.

In December 2015, the Veteran's representative submitted additional treatise evidence regarding secondary service connection (suggesting that limping and back symptoms could lead to knee symptoms) and requested that this be considered if an additional medical opinion is sought.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disorder.  As noted above, while there is evidence of reported knee pain in service in March 1989, there was no diagnosis of any disability made during service and no subsequent in-service complaints or treatment.

In various correspondence and in his November 2010 testimony, the Veteran has asserted that his current left knee disorder is the result of an in-service truck 

accident, however, the service treatment records only confirm a passenger car accident, but not a truck accident.  Moreover, the February 1997 symptoms were attributed to post-service employment activity that required jumping from a two foot platform, and this was said to have resolved by the June 2008 VA examiner.  
Additionally, the most recent February 2015 VA examination determined that the left knee was within normal limits with no current disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability."  In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no objective indication of a current left knee disability, therefore, given the lack of a current diagnosis, service connection cannot be awarded.  In this regard, as there is no current disability, an opinion as to whether such disability would be secondary to a service-connected disability has become moot.  As such, the additional treatise evidence submitted in December 2105 suggesting that limping and back symptoms could lead to knee symptoms has also become moot.

The Board finds probative the June and August 2008 and February 2015 opinions of the VA examiners that concluded the Veteran's asserted left knee disorder was not related to his period of active service.  The opinions are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant probative weight.  The Veteran has not provided any competent medical evidence to rebut any of the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

There is also no medical evidence of record to establish that the Veteran had manifested arthritis of the left knee within one year following separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board also finds that the Veteran's reports during the course of his claim of left knee problems since service to lack credibility.  This is because his statements made in the context of his current claim and appeal are inconsistent with those made when seeking treatment after service.  In this regard, as indicated above, he attributed his symptoms to a truck accident in service, however, there is no evidence of a truck accident in the service treatment records.  Moreover, in the reports of medical history made in 1997, he endorsed that the knee problems were of recent onset from his post-service employment that required jumping from a two foot platform.  As between his reports made contemporaneous to treatment, where there is no reasonable motivation for providing inaccurate information and the report was not subject to the effects of time on memory, and his reports made in the context of seeking monetary benefits from VA, the Board finds the reports made during treatment to be more probative.  The inconsistency in the present reports compared to the treatment  reports is the basis for the Board's finding that his present reports are not credible.

The Board has considered the statements of the Veteran, as well as the lay evidence of record, in support of his claim.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to arthritis is commonly known and, therefore, the Veteran's testimony that his diagnosed arthritis is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  In this case, the VA examiner considered the Veteran's in-service treatment for over-use and concluded that it was not likely that a related current disability has manifested.  This conclusion was made after considering the Veteran's symptoms and his clinical history.  This evidence is more probative than the Veteran's assertions.  

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied.
ORDER

Service connection for a left knee disorder, to include as secondary to a service-connected disability, is denied.

REMAND

With regard to the issue of service connection for bilateral carpal tunnel syndrome, in March 2015, the RO denied service connection for bilateral carpal tunnel syndrome.  In April 2015, the Veteran timely filed a notice of disagreement.  A Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon, 12 Vet. App. at 238.  The issue should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issues has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ shall issue a Statement of the Case as to the issue of service connection for bilateral carpal tunnel syndrome.  See Manlincon, supra.  If the decisions remain adverse to the Veteran, the Veteran shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claims to the Board.  See 38 C.F.R. §§ 20.20 , 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


